 Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 1 of 6




           In the United States District Court
           for the Southern District of Georgia
                    Waycross Division

DYLAN CHASE MOBLEY, et al.,

     Petitioners,
                                              No. 5:19—CV-116
     v.

U.S. GOVERNMENT et al.,

     Respondents.

                                   ORDER

     This matter is before the Court on Respondents’ Motion to

Dismiss the Petition for Writ of Mandamus (the “Petition”) filed

by Petitioners Dylan Chase Mobley and Elijah Thomas (collectively

“Petitioners”), proceeding pro se. Dkt. No. 9. The motion has been

fully briefed and is ripe for review. For the reasons that follow,

Defendants’ Motion to Dismiss will be GRANTED and Petitioners’

Writ of Mandamus will be DISMISSED without prejudice.

     In their Petition, Petitioners offer a detailed account of a

series of filings and notices they submitted to the United States

Department of the Treasury (the “Department”) from August 2017 to

July 2019. Dkt. No. 1 ¶¶ 1-29. Among those filings were several

requests under the federal Freedom of Information Act (“FOIA”),

5 U.S.C.   §   552,   by   which    Petitioners   asked    for   various

“certificate[s] of assessments” and other tax-related information
 Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 2 of 6



spanning the four years from 2014 to 2018. Id. ¶¶ 7-18. Petitioners

contend   that   the   Department       offered   either   inadequate   or

incomplete responses to their FOIA request and failed to adequately

respond to their various other notices and requests. They sought

the following relief:

  1. An order directing respondents to pass/rule upon
     petitioners’ petitions styled:
      a. Written request for verified determination of status
         for individual income purposes, prior to filing tax
         return pursuant to public law (11-23), and
      b. Affidavit in support of claims Notice of Appeal
         (Directing      [sic]     respondents     to    release
         petitioner[s] from Federal Tax Lien and tax penalties
         therein due to procedural error, inter alia), and
      c. 1040/1040x form for refund due to overpayment of
         taxes for the years 2014 – 2018, or in the
         alternative this court pass upon the instant claim
         and direct respondents to issue refund where the
         evidence is clear and unrefuted that he [sic] was
         not required to pay an un-apportioned direct tax and
         their [sic] exist [sic] an overpayment of taxes on
         the record before the court in their case [,and]
      d. Collection Due Process Hearing Request [,and]
      e. Affidavit in support of withdrawal of tax lien.
  2. An order directing respondent[s] to provide petitioners
     with a copy of the original-non exempt[sic]-document(s)
     requested under the freedom of information act . . ., as
     set forth therein F.O.I.A.[sic] request styled:
      a. 1st, 2nd, 3rd, 4th, and 5th request for documents under
         F.O.I.A. . . . . [,and]
  3. [An] [o]rder granting petitioner[s] prevailing party
     fees on all claims which he’s [sic] a prevailing party,
     and request that this honorable court direct respondents
     to pay petitioner[s] all cost associated bringing the
     instant action.
  4. And, that this court grant any further relief that it
     deems just and proper.

Dkt. No. 1 at 11-12.




                                    2
 Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 3 of 6



     In    their   Motion     to    Dismiss,    Respondents      expressed     some

confusion    as    to   the    legal    basis     for   Petitioners’        claims.

Ultimately, Respondents’ sought to dismiss the Petition under

Rules 12(b)(1), 12(b)(5), and 12(b)(6) of the Federal Rules of

Civil     Procedure.    They       alleged,    under    Rule    12(b)(5),     that

Petitioners had failed to effectuate adequate service on any of

Respondents. They alleged under Rule 12(b)(1) that the Court lacked

subject matter jurisdiction over Petitioners claims because the

relief they sought was barred by the Anti-Injunction Act and the

Declaratory Judgment Act. Finally, they alleged that the Petition

should be dismissed under Rule 12(b)(6) for failure to state a

claim, noting particularly that the Petition fails to offer “a

short and plain statement” of the grounds for jurisdiction and the

claims entitling them to relief under Rule 8.

     Subsequently,      Petitioners          filed—albeit      untimely—a     brief

opposing Respondents’ motion by which they, inter alia, sought to

clarify the basis for their claims. Specifically, Petitioners

stated that they did not seek the following relief:

     [P]ayment of federal income taxes, a determination of
     their tax status, an affidavit for a notice of appeal;
     refund of taxes for the years 2014-2018, a collection
     due process hearing, an affidavit to support withdrawal
     of tax liens, [and a] copy of original [sic] non-exempt
     document as per their FOIA request.

Dkt. No. 11 at 5. Instead, Petitioners alleged that they sought:

     “[M]andamus relief of this court to compel public
     officials to perform their non-discretionary duties,


                                         3
 Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 4 of 6



     [sic] and pass upon petitioners petition’s [sic] and
     provide documents requested under FOIA that are non-
     exempt and that this court grand [sic] prevailing party
     fees on all claims in which petitioner[s] prevailed.

Id. In reply, Respondents argue that Petitioners’ opposition brief

had “clarified that [Petitioners] are seeking mandamus relief

solely on the issue of their FOIA request” and that a Writ of

Mandamus does not provide an adequate remedy based on the claims

alleged in the Petition. See Dkt. No. 15 at 1-2. The Court agrees.

     Though the Petition is exceedingly vague about what causes of

action Petitioners claims are meant to attach, the Court is guided

by Petitioners’ own interpretation as found in their latest filings

which clarify that Petitioners seek a Writ of Mandamus requiring

Respondents to submit adequate responses to their FOIA requests.

However, the relief they seek is not available via a Writ of

Mandamus because other remedies are available to Petitioners. The

Eleventh    Circuit   has   held   that   “[m]andamus   relief   is   only

appropriate when: (1) the plaintiff has a clear right to the relief

requested; (2) the defendant has a clear duty to act; and (3) ‘no

other adequate remedy [is] available.’” Cash v. Barnhart, 327 F.3d

1252, 1258 (11th Cir. 2003) (quoting Jones v. Alexander, 690 F.2d

778, 781 (5th Cir. 1980)). In this case, FOIA itself offers a

remedy to Petitioners’ alleged injury. In pertinent part, FOIA

provides:

     On complaint, the district court of the United States in
     the district in which the complainant resides, or has


                                     4
 Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 5 of 6



     his principal place of business, or in which the agency
     records are situated, or in the District of Columbia,
     has jurisdiction to enjoin the agency records improperly
     withheld from the complaint.

5 U.S.C. § 522 (a)(4)(B). Because Petitioners can seek relief under

FOIA, they have failed to show that “no other adequate remedy [is]

available,” Cash, 327 F.3d at 1258 (quotations omitted), and the

Court therefore cannot issue relief via mandamus.

     Furthermore,         to    the     extent   that    Petitioners       request

additional    relief,      such    as   having   the    Court    “compel    public

officials to perform their non-discretionary duties” or to “pass

upon” their Petition, dkt. no. 11 at 5, the Court finds that such

requests fail to offer “a short and plain statement” showing that

Petitioners are entitled to relief under Rule 8 of the Federal

Rules of Civil Procedure. Indeed, because Petitioners expressly

stated that they are not asking for certain relief, such as a

“determination of their tax status” or “an affidavit for a notice

of appeal,” it is not clear what “non-discretionary duties” they

are asking the Court to compel, nor is it clear what is meant by

a request to “pass upon” the Petition. Id. Accordingly, the Court

finds these claims also merit dismissal.

     For these reasons, the Court GRANTS Respondents’ Motion to

Dismiss,     dkt.   no.    9,     and    DISMISSES     without   prejudice    the

Petitioner’s Petition.          The Clerk is DIRECTED to close this case.




                                          5
Case 5:19-cv-00116-LGW-BWC Document 18 Filed 04/30/20 Page 6 of 6




   SO ORDERED, this 30th day of April, 2020.




                                                               _
                                      HON. LISA GODBEY WOOD, JUDGE
                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF GEORGIA




                                  6
